Defendants Goldner and Kress appeal from an order consolidating thirty-two actions to foreclose transfers of tax liens, appointing a referee to compute, and granting other relief, and from the judgment of foreclosure and sale entered in the consolidated action. Appeals from the judgment dismissed, with costs. The judgment was *865entered by default and no appeal lies therefrom. Appeal by defendant Isabelle Kress from the order of consolidation dismissed, without costs. This defendant did not, by separate notice, appeal from the order but seeks to review it as an intermediate order. Defendant Herman Goldner, by separate notice, appealed from the order of consolidation, and as to him the order is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.